On Rehearing.
SAYRE, J.
On the original submission, appellants called attention to the fact that Theo. K. Jackson, defendant’s agent, had in 1906 joined in a petition to the board of public works requesting that one-half of the cost of paving Royal street in front of the alley be taxed against the defendant, and that in a lease taken by defendant from complainants in 1907 the complainants’ property was described as “the property owned by them at the southwest corner of Royal and St. Anthony street, and about 83 feet on Roj^al street, to a joint alley used by the parties of the first and second part jointly.” These facts were referred to in appellants’ brief as going to support their contention that appellee and its predecessors had knowledge of appellants’ alleged adverse user of the alley under claim of right and had acquiesced in that use and claim. There was no suggestion that the facts referred to constituted a sufficient ground for decreeing a title by estoppel in the complainants. It then seemed, and now seems, that in view of the previous relations of the parties to this alleyway, which relations were stated in the opinion, the date of these transactions, their detachment from appellants’ previous assertion of right by appellee’s intervening possession, was enough to show that they were in*45sufficient either alone or in combination with the other facts to show a continuous hostile user covering the statutory period of limitation. We think they are insufficient to pass title by estoppel. So far as the act of Jackson in joining in the petition is concerned, it ivas deprived of all significance adverse to appellee by the undisputed explanation of it, which was that Jackson was unacquainted with the status of the title at the time, he having then just recently gone into the' appellee’s employment, and its title deeds being in Chicago for investigation preparatory to a loan the appellee was then negotiating; that he signed the petition on Barker’s request accompanied by a statement that the alley was a joint alley; and that he gave Barker clearly to understand that he (Jackson) knew nothing whatever of the facts stated in the petition or referred to in Barker’s request, and at the same time asked for further information on the subject of the title to the alley. The record fails to show that appellee ever paid any part of the tax or otherwise suffered any change of condition for the worse by reason of this petition.
As for the recital of the lease, it is not even now insisted upon as an estoppel, though it is woven into an argument looking to the establishment of an estoppel. It is still specifically referred to as a mere admission,- and that it is an admission of a kind may be conceded. Its effect in that aspect has been considered. That it cannot operate to convey title by estoppel seems plain. At best it could operate only as a conveyance of appellants’ right to the use of the alleyway during the term of the lease. But appellee was not taking a conveyance of a right to use the alley. That right was. and is undisputed. The recital that the alley was a joint alley was wholly unnecessary to the lease and did not operate as an estoppel against the grantee to assert its own su*46perior right and. title. — Osborne v. Endicott, 6 Cal. 149, 65 Am. Dec. 498; Wilcoxon v. Osborn, 77 Mo. 621; Cooper v. Watson, 73 Ala. 252.
In other respects the application is a restatement of propositions which have been heretofore considered. We are satisfied with the conclusion then reached.
Application denied.